June 4, 1970



Honorable Oscar B. McInnis    Opinion No. M-646
Criminal District Attorney
Hidaloo Countv Courthouse     Re:    Nominations bv a new
Edinbcrg, TexHs 78539                political party of
                                     candidates for county
                                     and precinct offices
Dear Mr. McInnis:                    only.

          Your request for an opinion on the above subject
matter asks whether an application by the Raza Unida Party
(a new political party in Hidalgo County1 requesting that
names be placed on the November, 1970, general election
ballot could be legally refiled under the facts submitted.
Your request states the following facts:

          "An application by the Raza Unida Party
     was submitted to Judge Richardson on January
     29, 1970, requesting that the nominees of
     that party be placed on the November election
     ballot, This application contained the re-
     quested number of signatures under Article
     13.54 of the Texas Election Code. It appeared
     later that this application was prematurely
     signed and filed since it was filed before the
     current voting year, Thereafter on May 1, 1970,
     the Raza Unida Party, with consent of the County
     Judge, withdrew the application and immediately
     attempted to refile the same~ It was left with
     the County Judge who has neither accepted nor
     rejected the refiling;  This application, of
     course, was not signed during the current vot-
     ing year.
          ,I    II

          In Attorney General's Opinion M-621 :1970!, this
office he,ld:

          "Applications to have the nominations of a
     new political party, without a State organization,



                         -3090-
Hon. Oscar B. McInnis, page 2 ,M-6461



     placed on the official ballot at the general
     election may be filed with the county judge prior
     to the county primary convention of such new
     political party, provided it is filed during
     the voting year the nominations are made. If
     such application is signed and sworn to, the
     provisions of Article 13:54 of the Texas
     Election Code are complied with, A person
     who signs and files the written application
     provided in Article 13;54 of the Texas Election
     Code during the current voting year (March 1
     1970 through February 28: 19711 may not partici-
     pate 'n the primary election or party conven-
     tion of another political ?arty during that
     voting year, A person who participates in the
     Democratic or Republican primary election is
     not eligible to sign and file an application
     for  a new poiit:cai pazty"s nominees to be
     placed on the general election ballot in
     November during the current voting year
      (March 1, 1970 through February 28, 1971)."

           It was f-urther concluded in Att'orney General's
Opinion M-625 that the filrng G_F the application with the
county judqe canstitures an zntegra- step In the new party's
nomination 3f c,zndidazes and that rhe s:qninq of such ap-
plication constlcuzes par::clparion rn the party's primary
convention    ALSO. Chls office therein held that the ap-
plication must be flied d-:rznq the vctinq year the nomina-
tions are made~   :t 1s, the::efcse out opinion that in order
for the names of the nsm;nees of a new political party with-
out a State orqsnlzarion to be printed on the official ballot
for the general election to be held in November, 1970, the
application must be signed and filed during the current voting
year /March 1, 19'0 thrzuqh Pebzuary 28, 19711, Your request
states that the application was CO? s:gned during the current
voting year,

          Consequentiy. you are advised that the appiication
outlined in yo':?~tequest dces n,ot satisfy the requirements
of Article 13.;4 z< -he 'TestisElect;sn C=de f,cr the reason
that the same WCS ?c: signed du~:,ng the c~irrent vszinq year,

                     S'J MMA    R Y
                               ---
          Under the facts submitted, an applicat~ion
     for a new political party's nominees to be placed



                         -3091-
.




    Hon. Oscar B. McInnis, page 3    (M-646)



         on the general election ballot in November,
         1970, does not comply with the provisions of
         Article 13.54, Texas Election Code, since such
         application was not signed during the current
         voting year (March 1, 1970 through February 28,
         1971).

                                     Very truly yours,



                                               C. MARTIN
                                               General of Texas

    Prepared by John Reeves
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Jack Sparks
    Bob Lattimore
    Rex White
    Howard Fender

    MEADE F. GRIFFIN
    Staff Legal Assistant

    ALFRED WALKER
    Executive Assistant

    NOLA WHITE
    First Assistant




                                 -3092-